Dr. Charles Lemaistre                Opinion Wo. B- 994
Chancellor
The University of Texam System       Re:  Whether committee appointed
201 West 7th Street,                 by chairxan of Board of Regents
Aumtin, Texas 70701                  to study procemm for selecting
                                     chief administrative officers is
                                     mubject to the Open Meeting8 Act.
Dear Dr. Lexafmtrer
      You have amked our opinion on the applicabilityof the
Texas Open Meetings Act, article 6252-ll,~'V.T.C.S.,to a corn-
mittee appointed by the Chairman of the Board of Regents. The
committee,designated the 'Committeeto Study the Selection
Process of Chief AdxinimtrativeOfficers of the Component In-
mtitutionmof The University of Texan Symtem," is campomed of
three regents, the premidents of three institutionsin the Uni-
vermity of Texas system, one reprementativefrom the Ex-Students'
Amsociation,four faculty memberm, and four mtudentm. The
Board of Regent0 authorimed the Commmitteeto make an extenmive
mtudy of the process of selecting a chief adminimtrativeofficer
and to m&nit   itm recommendationsto the Board. You advime urn
that this im an example of numerous comnmitfeesemtablimhed in
the University Symtex.,
     The Open Meetings Act applier to every *meeting" of a
'governmentalbody" am thome term6 are defined in the Act.
Section l(c) of the Act provides in parts
            "Governmentalbody" meana any board, com-
            mimmion,  department,committee, or.agency
            within the executive or legimlativede-
            partment of the state, which is unaer the
    .   .   direc,tionof one or more elected or ap-
            pointed mmmberm. . . .
section l(a) provides   in part1
            “Meeting’means any deliberationbetween
            a quorum of menberm of a governmental



                           p. 4125
. .
           .         .
                                                                                          .-
      #I       -

P
                            .



                    Dr. Charles Lemaimtre - page 2 (R-994)


                                body at which any public buminemm or public
                                policy over which the governmentalbody ham
                                muPervimionor control is discuamedor con-
                                sidered, or at which any formal action is
                                taken.
                    The Committee is an entity within the executive branch com-
                    POSed of appointedmemberm. See Attorney General Opinions
                    H-772 (1976)rR-436 (1974)tMm6     (1967). It thereforemeets
                    the statutorydefinitionof governmentalbody.
                          If the Committeemeets to discuss "any public business or
                     public policy over which [it] ham supervisionor control,"
                     itm meetings will be covered by the Act. In Attorney General
                     Opinion R-772 (1976),we determined that the Open Meetings Act
                     did not apply to a purely advisory body which had no power to
                     mupervimeor control public business. In determiningwhether
                     a governmentalbody ham such power we have looked to the
                     resolutionsthat define   itm'powerm, and we have indicated that
                     the evidence may show that it exercises additional authority
                     am a matter of practice. See Attorney General Opinion R-430
                      (1974). The resolution crxing the Committee mtates that it
                     ir to make an extensive study of the selection proces8 and
                     submit its recommendationsto the Board of Regents. ~Thimrem-
                     olution appears to make the Committee an advisor body only,
                     without power to superviseor control public bum1nemm. We
                     have been supplied no facts as to how the Board looks upon
                    'the.committee'm recommendations-- whether it accepts them am
                     final decisions, or merely consider6 them along with other
                     informationand opinions. In the absence of facts showing
                   . that the Committee is more than an advisory  body, we cannot
                     may that its meetings  are required to be open by the open
                     Meetings Act.
                           We think~thatthe presence of three Regents   on the fifteen-
                    member committeedoes not bring it within the provisionm,ofthe
                    open Meetings Act as a committee of the board. Bee Attorney
                    General Opinions R-238 (1974);R-3 (1973). Cf. Gn        Records
                    mcigfon    No. 02 (1975) (report by committee rfour    Regentm).
                    We have determined that committees of boards 8ubject to the
                    Act are themselvessubject to it, noting the danger that the
                    full'boardmight become the rubber stamp of its committees.
                    we think that this danger is diminished in the present came
                    by &e appointmentof twelve other memberm who might repre-
                    gent different   viewpoint6within the university system. We
                    mtrongly caution, however, that should the council actually
                    function   am a committee of the Board or aa somethingmore than




                                               p. 4126
    I


,   1



        Dr. Charles Lemaimtre - page 3 (H-994)


        an advisory body, and in fact rupervire or control public bumi-
        nem8 or policy, it will have to comply withthe Act’8 provirionm
        on notice and public meetings. In that instance, it8 mambmrm
        MY be subject to sanctions imposed for failure to comply with
        the Act.  V.T.C.S. art. 6252-17, 6 4s Attorney General Opinion
        H-772 (1976).
                                   .SUMMARY
                 The'Committee to Study the Selection
                 Procerm of Chief Adminimtrative Officer8         .
                 of Component Inmtitution8 of.The Univer-
                 8ity of Texam~System" appointed by the
                 Chairman of the Board of Regents 18 not
                 required to comply with the Open Meetings
                 Act, ad long as it has no rup,ervision
                 or control over public burine8r or policy,
                 however, the factr may be much that the
                 Committee will be brought within the
                 coverage    of   the   Act.




        Opinion Commnittee
        hall




                                               ‘I’



                                         p. 4127, "